Citation Nr: 0028080	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  96-06 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD), on appeal 
from the initial evaluation.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1968 to 
May 1971.  

This appeal arises from a September 1995 rating decision of 
the Buffalo, New York, regional office (RO) which assigned a 
10 percent disability evaluation for PTSD, after granting 
service connection for that disorder.  The notice of 
disagreement was received in October 1995.  The statement of 
the case was issued in November 1995.  The veteran's 
substantive appeal was received in December 1995.  By a 
rating action dated in August 1997, in conjunction with a 
supplemental statement of the case (SSOC), the 10 percent 
disability rating assigned to PTSD was increased to 30 
percent, effective from March 1994.  In December 1998, the 
30 percent disability rating assigned to PTSD was increased 
to 50 percent, in a rating decision that also accompanied an 
SSOC.  The effective date of this increase was eventually 
made effective from March 1994.

This matter was remanded by an acting member of the Board of 
Veterans' Appeals (Board) in November 1997, for the purpose 
of obtaining additional factual and medical evidence, and it 
has been returned to the Board for appellate review.

This appeal also stems from a February 2000 rating decision 
that denied entitlement to a total disability evaluation 
based upon individual unemployability.  The notice of 
disagreement was received in February 2000.  The statement of 
the case was issued in April 2000.  The veteran's substantive 
appeal was received in May 2000. 


FINDINGS OF FACT

1.  The Board finds that the evidence is in approximate 
balance as to whether the veteran's service-connected PTSD 
has resulted in a demonstrable inability to obtain and retain 
employment, from the time of his original claim.

2.  Due to the grant of a 100 percent schedular rating for 
the veteran's PTSD, his claim for a total disability 
evaluation based upon individual unemployability has been 
rendered moot, and must therefore be dismissed.


CONCLUSIONS OF LAW

1.  Granting the benefit of the doubt to the veteran, the 
criteria for a 100 percent schedular disability rating for 
post-traumatic stress disorder have been met, effective from 
March 30, 1994.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 
1991); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10 
(2000), and 4.129, 4.130, Diagnostic Code 9411 (1996) 
(Regulations in effect prior to November 7, 1996).

2.  Due to the grant of a 100 percent schedular rating for 
the veteran's PTSD, from the date of his original claim, the 
appeal as to a total disability rating based upon individual 
unemployability due to service-connected disability is 
dismissed, as moot.  38 C.F.R. § 4.16(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed an original claim for VA benefits, on a VA 
Form 21-526 (Veteran's Application for Compensation or 
Pension), in which he sought service connection for PTSD, in 
March 1994.

Medical records from the Wilkes-Barre VA Medical Center 
(VAMC), Corning Hospital, Arnot Ogden Medical Center, and St. 
Joseph's Hospital, dated from December 1982 to May 1995, were 
associated with the claims folder.  Those records show that 
the veteran received evaluations and treatment for, but not 
limited to, a seizure disorder, the residuals of a motor 
vehicle accident, and PTSD.

Of particular relevance in this matter, the veteran was 
evaluated by the Wilkes-Barre VAMC psychiatric clinic in 
November 1993.  His primary complaints were of depression and 
alcohol abuse.  He endorsed social isolation, avoidance of 
intimacy, chronic tension/nervousness, insomnia, and loss of 
appetite.  The assessment was chronic, moderate PTSD and 
chronic dysthymic disorder.  The examiner noted that the 
veteran appeared to have overstated his symptoms.  However, 
rather than being an intentional exaggeration, the response 
pattern was believed to be a "plea for help".  Subsequent 
treatment records from the Wilkes-Barre VAMC reveal that the 
veteran sought routine (bimonthly) counseling through a 
Vietnam veterans support group.

In June 1995, the veteran was afforded a VA psychiatric 
examination.  He discussed his in-service experiences in 
great detail.  He reported that he had not worked since the 
1970s.  He indicated that he had been able to attend a 
community college for two years in 1985.  He gave a history 
of alcohol and substance abuse.  He complained of nightmares, 
night terrors, and social isolation.  The veteran also 
described heightened irritability, avoidant behavior, periods 
of overwhelming depression, and hyper-vigilance.  There was 
no evidence of delusional ideas, thought disorder, or 
hallucinations.  He also denied suicidal or homicidal 
ideation.  The diagnoses were PTSD with chronic depression, 
substance abuse, and alcohol abuse.  The veteran was assigned 
a score of 50 on the Global Assessment of Functioning (GAF) 
scale.  The examiner opined that the veteran required 
counseling and treatment to overcome some of his anxiety and 
depression.  The examiner stated the veteran was not able to 
maintain any gainful employment and was only marginally 
capable of managing his financial affairs.

By a rating decision issued in September 1995, service 
connection for PTSD was granted.  A 10 percent disability 
rating was assigned, effective from the date of the veteran's 
original claim in March 1994.

Following receipt of additional VA outpatient treatment 
records, the veteran was afforded another VA psychiatric 
examination in June 1997.  He continued to be hyper-vigilant 
and guarded.  He said he had no interest in fostering any 
type of social relationships.  He endorsed intrusive 
memories, avoidance of things that reminded him of Vietnam, 
and insomnia.  Admitting that he had a problem with alcohol 
abuse, the veteran stated that his flashbacks, depression, 
and anxiety were worse when he drank.  There was no evidence 
of psychosis, delusions, or visual or auditory 
hallucinations.  He reported that he continued to remain 
reclusive and tried to avoid contact with others.  He said he 
was practically housebound.  He was oriented in all three 
spheres.  The diagnosis indicated chronic PTSD, and episodic 
alcohol and substance abuse.  He was assigned a score of 50 
on the GAF scale.  The examiner stated that the veteran's 
anxiety, suspiciousness, depressed mood, and impaired social 
relations skills adversely impaired his social, occupational, 
and industrial capacity.

Additional outpatient records from the Bath VAMC, dated 
between May 1996 and August 1997, were associated with the 
claims folder.  Those records show that the veteran continued 
to receive regular treatment and counseling for his PTSD and 
alcohol and substance abuse.  While his complaints were 
recorded, there were no findings pertaining to the symptoms 
and/or severity of the veteran's PTSD.  

As noted in the Introduction, above, in August 1997, during 
the pendency of this appeal, the 10 percent disability 
evaluation assigned for PTSD was increased to 30 percent, 
effective from the date of the veteran's original claim in 
March 1994.  The RO noted, in its discussion in the 
accompanying SSOC, that the symptoms of the veteran's PTSD 
had caused definite industrial impairment.  The criteria for 
a 50 percent disability rating, however, were determined not 
to have been established. 

This matter was remanded by the Board in November 1997.  The 
Board observed that the schedular criteria for evaluating 
mental disorders had been revised, effective on November 7, 
1996, and that, pursuant to Karnas v. Derwinski, 1 Vet. App. 
308 (1991), the veteran had been informed of this change.  
However, the Board found that neither the available 
outpatient treatment records nor the VA examination reports 
contained findings/evidence that properly addressed the new 
criteria.  The RO was asked to afford the veteran another VA 
psychiatric examination and to then readjudicate the claim.

Medical records from the Bath VAMC, dated from May 1997 to 
December 1998, show that the veteran received counseling for 
his PTSD on monthly basis.  Of note, when seen in August 
1997, the veteran was observed to be anxious yet sociable.  
There was no evidence of suicidal or homicidal ideation or 
psychosis.  His speech was logical and relevant.  He admitted 
to continued use of marijuana.  Subsequent treatment notes 
indicated that the veteran underwent addiction therapy in 
addition to his PTSD counseling.  A January 1998 treatment 
note reported that the symptoms of the veteran's PTSD 
consisted of distractibility, frequent loss of thought 
continuity, and disruptions of social communications.  He was 
also tense/anxious.  He admitted to his continued daily use 
of cannabis.

The veteran underwent a third VA psychiatric examination in 
November 1998.  His grooming and appearance were adequate.  
He exhibited a great deal of confusion and tangentiality.  He 
was quite anxious.  Psychological tests were administered.  
Those tests revealed that the veteran suffered from severe 
combat-related PTSD and "extremely severe depression".  His 
affective disorder was significant.  The tests also showed 
that he had difficulty concentrating.  The diagnoses were 
moderate to severe PTSD, a depressive disorder not otherwise 
specified, and alcohol abuse by history.  His GAF score was 
50.  The veteran was noted to be "markedly industrially 
impaired".   As such, the examiner opined that "it would be 
very difficult for him to be a productive employee around any 
one at all or to maintain a focus on employment even by 
himself."

The 30 percent disability rating assigned to the veteran's 
PTSD was increased to 50 percent in a rating decision issued 
in December 1998.  Applying the benefit of the doubt, the RO 
found that the symptomatology for a 50 percent rating had 
been established.  In its discussion of the evidence in the 
accompanying SSOC, the RO stated there was a discrepancy 
between the findings contained in the outpatient treatment 
records and the findings made in the November 1998 
examination report.  The RO said the outpatient treatment 
records showed that most of the veteran's problems were 
related to his drug and alcohol abuse.  In this regard, the 
credibility of the outpatient treatment records was held to 
be a more accurate portrayal of the veteran's condition and 
therefore was being afforded more weight than the 
examination.  A rating in excess of 50 percent was therefore 
deemed to be inappropriate.  The effective date for the 
increase to 50 percent was established on the date of the VA 
examination in November 1998.

Medical records from the Bath VAMC, dated from December 1998 
to January 1999 and from March to April 2000, reflect that 
the veteran continued to receive evaluations and treatment 
for his PTSD.  In December 1998, he reported that he was 
experiencing increased anxiety.  He was distractible, and had 
very poor concentration.  He complained of frequent intrusive 
thoughts of Vietnam.  The examiner stated that these thoughts 
disrupted the veteran's thought continuity and interfered 
with his social communication.  Treatment notes dated in 
January 1999 show that the veteran experienced an even 
greater increase in anxiety after his dog was seized by the 
dogcatcher.

An RO rating decision in February 2000, exercising the 
doctrine of reasonable doubt, made the veteran's 50 percent 
disability rating for PTSD effective from March 1994, the 
date of his original claim.

In March 2000, the veteran's excitability and autonomic 
arousal were noted to have undergone an increase in severity.  
He was very distractible, and was unable to concentrate on a 
task for more than 10 to 15 minutes.  He became agitated 
easily, and responded inappropriately to normal and ordinary 
social situations.  The veteran's treating psychologist 
opined that he was unable to establish or maintain gainful 
employment because of the severity of his PTSD symptoms.  
Similar findings and opinions were reported in April 2000.

By a rating action dated in June 2000, included within an 
SSOC, the RO denied an increased evaluation of the veteran's 
PTSD.  The RO cited and discussed the rating criteria 
required to support a 70 percent disability evaluation under 
both the old and the new rating criteria, and concluded that 
entitlement to an increased rating had not been established.

II.  Analysis

The Board initially finds that the veteran has submitted a 
well-grounded, or plausible, claim. 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's assignment 
of a rating for that disability, the claim continues to be 
well grounded as long as the rating schedule provides for a 
higher rating and the claim remains open.  See Shipwash v. 
Brown, 8 Vet.App. 218, 224 (1995).

The Board is also satisfied that all relevant facts have been 
properly developed.  VA examinations have been performed.  
The Board finds the most recent examination was adequate 
concerning the issue at hand, and that there is no indication 
that there are relevant post-service medical records 
available, and not of record, that would support the 
veteran's claim.  Therefore, no further assistance to the 
veteran is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).

As discussed above, during the course of this appeal, 
substantive changes were made by regulatory amendment to the 
schedular criteria for evaluating mental disorders, as set 
forth in 38 C.F.R. §§ 4.125 - 4.132.  See 61 Fed. Reg. 
52,695-52,702 (1996).  These changes became effective on 
November 7, 1996.  See 38 C.F.R. § 4.130 (1999).  The RO 
applied the revised criteria in its evaluation of the 
veteran's service-connected PTSD, and the veteran was 
notified of its decision in a June 2000 SSOC, which confirmed 
the 50 percent evaluation assigned to PTSD.  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
supra.  See also Baker v. West, 11 Vet.App. 163, 168 (1998); 
Dudnick v. Brown, 10 Vet.App. 79 (1997) (per curiam order).  
In reviewing this case, the Board must therefore evaluate the 
veteran's psychiatric disorder under both the old and current 
regulations to determine whether he is entitled to an 
increased evaluation under either set of criteria.  The VA 
General Counsel has provided guidance as to how such changes 
in rating criteria should be applied:

Where VA issues an amendment to the rating 
schedule while an increased-rating claim is 
pending, and that amendment is more favorable to 
the claimant than the prior regulation, VA should 
apply the more favorable regulation to rate the 
disability for periods from and after the 
effective date of the change and should apply the 
prior regulation to rate the disability for 
earlier periods.

VAOPGCPREC 3-00, at 5 (Apr. 10, 2000).  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. §§ 5110(g). 

Under the criteria in effect at the time the veteran 
initiated his appeal with respect to the evaluation of his 
service-connected psychiatric disorder, the principle of 
social and industrial inadaptability, the basic criterion for 
rating disability from the mental disorders, contemplated 
those abnormalities of conduct, judgment, and emotional 
reactions which affect economic adjustment, i.e., which 
produce impairment of earning capacity.  38 C.F.R. § 4.129.  
The severity of disability was to be based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability were considered to be time lost from gainful work 
and decrease in work efficiency.  VA was not to under-
evaluate the emotionally sick veteran with a good work 
record, nor over-evaluate his or her condition on the basis 
of a poor work record not supported by the psychiatric 
disability picture.  It is for this reason that great 
emphasis was placed upon the full report of the examiner, 
descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  38 
C.F.R. § 4.130 (as in effect prior to November 7, 1996).

When evaluating a mental disorder under the "new" criteria, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (as in effect on and after 
November 7, 1996).


Under the "old" regulations pertaining to psychiatric 
disabilities, in effect prior to November 7, 1996, a 10 
percent rating was assigned for PTSD when there was emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent rating was 
assigned when there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such a 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation required that the 
ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility, and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating was 
assigned when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thoughts or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior were 
factors to be considered.  A demonstrable inability to obtain 
or retain employment was another factor to be considered.  
38 C.F.R. Part 4, Diagnostic Code 9411.

The Board further notes that, under judicial precedent, if 
any one of the three criteria set forth in Diagnostic Code 
9411 for a 100 percent is met, a 100 percent evaluation 
rating shall be assigned.  See Johnson v. Brown, 7 Vet.App. 
95 (1994). 

In Hood v. Brown, 4 Vet.App. 301 (1993), the Court held that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" 
in character, whereas the other terms were "quantitative" 
in character, and the Court invited the Board to "construe" 
the term "definite" in a manner that would quantify the 
degree of impairment for purposes of meeting the statutory 
requirement that the Board articulate "reasons or bases" 
for its decision.  38 U.S.C.A. § 7104(d)(1).  In a precedent 
opinion, the VA General Counsel concluded that "definite" 
is to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name. . . . . . . . . 
. . . . . . . . . . . 100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships. . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . 70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships. . . . . . . . . . . . . . 
. . . . . . . . 50  

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events). . . . 
. . 30  

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication. . . 
. . . . . . . . . . . . . . . . . . . 10  

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication. . . . . . 
. . . . . . . . . . . . . . . . . 0 

38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

Upon review of the evidence, and giving the veteran the 
benefit of reasonable doubt, the Board finds that a 100 
percent rating, under the "old" criteria, is warranted.  
The veteran's psychiatric symptoms have remained essentially 
static, and in some ways have even worsened, throughout the 
course of this claim and appeal.  Consistently, he has been 
found to suffer from extreme social withdrawal (bordering on 
near total social isolation), deficiencies of concentration, 
a heightened state of agitation, frequent intrusive memories, 
and loss of thought continuity.  Most important, however, 
there is fairly consistent evidence showing that the veteran 
has been demonstrably unable to obtain or retain employment 
as a result of his service-connected symptoms.

As noted in the January 1995 psychiatric examination report, 
the veteran was found "not to be able to maintain any 
gainful employment" as a result of his PTSD.  The examiner 
even felt that the veteran was only marginally capable of 
managing his financial affairs.  The report of the June 1997 
VA psychiatric examination also found that the symptoms of 
the veteran's PTSD had adversely impaired his social, 
occupational, and industrial capacity.  While this conclusion 
did not plainly address the level of his social and 
industrial impairment, the veteran's November 1998 VA 
psychiatric examination clearly addressed the question of how 
his PTSD affected his employability.  The examiner, in that 
report, stated that the veteran was markedly industrially 
impaired, and that it would be very difficult for the veteran 
to be a productive employee around other people or to 
maintain focus on employment, even when working alone.  
Finally, the outpatient treatment reports dated in March and 
April 2000 unequivocally state that the symptoms of the 
veteran's PTSD prevent him from establishing or maintaining 
gainful employment.

Moreover, the veteran's GAF score has been remained 
consistent during the course of this claim and appeal.  
Notably, his GAF score was 50 each time he underwent a VA 
psychiatric examination (June 1995, June 1997, and November 
1998).  The Court has held that GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health - 
illness."  See Carpenter v. Brown, 8 Vet.App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (4th ed. 1994), at. 32.  GAF 
scores ranging from 41 to 50 are indicative of, among other 
things, serious impairment in several areas, such as work, 
family relations, or mood, an example of which is an 
inability to keep a job due to psychiatric impairment.  Thus, 
by virtue of the aforementioned GAF scores, the veteran's 
inability to obtain or maintain employment has been shown to 
be markedly impaired.

In the opinion of the Board, a preponderance of the evidence 
could support a rating of 70 percent in this case, but the 
evidence does not clearly preponderate in favor of an 
increased rating to 100 percent, under either the old or the 
new rating criteria.  We are mindful, however, that, where 
the Board finds an approximate balance of positive and 
negative evidence as to the merits of the claim, the benefit 
of the doubt shall be given to the veteran.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3.  Exercising our discretion 
under the reasonable-doubt/benefit-of-the-doubt doctrine, we 
find that the evidence is in relative equipoise and, by 
application of the benefit of the doubt rule and 38 C.F.R. 
§ 4.7, the Board finds that a 100 percent rating is warranted 
for PTSD, under the old rating criteria.  Moreover, for 
reasons set out below, we need not assign "staged" ratings 
under the judicial precedent in Fenderson v. West, 
12 Vet.App. 119 (1999), wherein the Court held that, with 
regard to initial ratings following the grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based upon the facts found.

The Board is aware that no issue as to the effective date for 
a disability rating has been developed on appeal at this 
time, and that such a determination is generally reserved for 
the RO, in the first instance.  However, as discussed above, 
judicial precedent has made it necessary for us to assess the 
record, in a case such as this, to ascertain whether the 
evidence would support a higher rating during an earlier 
stage of this claim, under the Fenderson precedent.  The 
veteran's claim for PTSD has been continuously prosecuted 
since he filed his original claim in March 1994.  The law 
governing effective dates in claims for disability ratings, 
at 38 U.S.C.A. § 5110(a), provides that "an award . . . 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  The regulation implementing that statute, 38 
C.F.R. § 3.400, specifies, at subsection (a), "[o]n basis of 
facts found" and, at subsection (o), "date of receipt of 
claim or date entitlement arose, whichever is later."

In this regard, we have considered all the evidence of record 
with respect to the veteran's claim.  We are cognizant that 
our grant of an increase to 100 percent has been granted 
through the exercise of the reasonable doubt/benefit of the 
doubt doctrine, and that the medical evidence indicates that 
the veteran's condition has been essentially the same from 
the time he filed his original claim, in March 1994.  The 
Board is of the opinion that the evidence of record supports 
a finding that the veteran's PTSD has met the criteria for a 
100 percent schedular evaluation on and after March 30, 1994, 
the date he filed his VA Form 21-526, and, thus, a 100 
percent rating should be assigned effective from that date. 

We recognize that our sua sponte assignment of an earlier 
effective date, pursuant to the Fenderson case is a 
"judgment call" based upon that recent Court precedent, and 
does not necessarily reflect error by the RO.

As discussed above, both the old and new regulations for 
evaluating mental disorders were considered by the Board in 
this case, because of the amendments which occurred during 
the pendency of the veteran's claim.  In any future claims 
and adjudications, the RO will apply only the amended rating 
criteria in effect on and after November 7, 1996, and will 
consider evidence developed after the present claim.


Finally, the Board notes that , under 38 C.F.R. § 4.16(a), a 
total disability rating based upon individual unemployability 
due to service-connected disability (TDIU) may be assigned 
only in cases where the veteran's schedular rating is less 
than total.  In the present case, we have granted a total 
(100 percent) schedular rating, effective from the date of 
the veteran's original claim.  In view of that favorable 
action, the pending appeal of the claim for a TDIU rating is 
now moot, and must be dismissed.


ORDER

Entitlement to a schedular disability rating of 100 percent 
for PTSD is granted, effective from March 30, 1994, subject 
to the statutes and regulations governing the payment of 
monetary benefits.

The appeal as to a total disability rating based upon 
individual unemployability due to service-connected 
disability is dismissed, as moot.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 

